CARVER, Justice,
dissenting.
I respectfully dissent. Long’s particular claim in the trial court, repeated here by brief and argument, urges that the statute in question unconstitutionally denies him confrontation in that it denies contemporaneous confrontation. The majority acknowledges that California v. Green, 399 U.S. 149, 90 S.Ct. 1930, 26 L.Ed.2d 489 (1970) holds that contemporaneous confrontation is not Long’s constitutional right. 399 U.S. at 161, 90 S.Ct. at 1936. I would follow this clear and binding precedent and overrule Long’s complaint. If the majority declines to respect and obey the holding of the Supreme Court of the United States, at least it should respect and obey the holding of our sister court to the identical effect in Jolly v. State, 681 S.W.2d 689 (Tex.App. — Houston [14th Dist.], July 19, 1984, pet. filed). Upon both precedents, and there appear none to the contrary, I would overrule Long’s complaint.